UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 11-6484


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

STANLEY HICKMAN,

                      Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:93-cr-00144-BO-3)


Submitted:   July 21, 2011                    Decided:    July 26, 2011


Before NIEMEYER and     GREGORY,   Circuit   Judges,     and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Stanley Hickman, Appellant Pro Se. Rudolf A. Renfer, Jr.,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Stanley     Hickman      appeals    the   district     court’s    order

denying his “Motion Nunc Pro Tunc for Review of Sentence.”                      We

have     reviewed     the   record     and     find   no     reversible      error.

Accordingly, we affirm for the reasons stated by the district

court.       United     States    v.    Hickman,      No.    5:93-cr-00144-BO-3

(E.D.N.C.    Jan.     25,   2011).      We     dispense     with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                          AFFIRMED




                                         2